 1

 2

 3

 4

 5

 6

 7                                       UNITED STATES DISTRICT COURT

 8                                   EASTERN DISTRICT OF CALIFORNIA

 9

10       KIMBERLY ANDREA MULLER,                               No. 1:18-cv-01184-GSA
11                          Plaintiff,
12             v.                                              ORDER DIRECTING ENTRY OF
                                                               JUDGMENT IN FAVOR OF
13       ANDREW SAUL,1 Commissioner of                         COMMISSIONER OF SOCIAL SECURITY
         Social Security,                                      AND AGAINST PLAINTIFF
14

15                          Defendant.
16

17
             I.       Introduction
18
             Plaintiff Kimberly Andrea Muller (“Plaintiff”) seeks judicial review of a final decision of
19
     the Commissioner of Social Security (“Commissioner” or “Defendant”) denying her application
20
     for disability insurance benefits pursuant to Title II of the Social Security Act. The matter is
21
     currently before the Court on the parties’ briefs which were submitted without oral argument to
22
     the Honorable Gary S. Austin, United States Magistrate Judge.2 See Docs. 12, 15 and 16. Having
23
     reviewed the record as a whole, the Court finds that the ALJ’s decision is supported by substantial
24
     evidence and applicable law. Accordingly, Plaintiff’s appeal is denied.
25
     ///
26
     1
       Commissioner of Social Security Andrew Saul is substituted as Defendant pursuant to Fed. R. Civ. P. 25(d). See
27   also Section 205(g) of the Social Security Act, 42 USC 405(g) (action survives regardless of any change in the
     person occupying the office of Commissioner of Social Security).
28   2
       The parties consented to the jurisdiction of the United States Magistrate Judge. See Docs. 4 and 6.
                                                               1
 1          II.     Procedural Background

 2          On April 11, 2014, Plaintiff filed an application for disability insurance benefits alleging

 3   disability beginning October 15, 2010. AR 17. The Commissioner denied the applications

 4   initially on May 28, 2014, and upon reconsideration on October 9, 2014. AR 17. On November

 5   21, 2014, Plaintiff filed a request for a hearing before an Administrative Law Judge. AR 17.

 6          Administrative Law Judge G. Ross Wheatley presided over an administrative hearing on

 7   June 7, 2016. AR 32-74. Plaintiff appeared and was represented by an attorney. AR 32.

 8   Impartial vocational expert Lorian Ink Hyatt testified. AR 32.

 9          Administrative Law Judge Daniel G. Heeley presided over a second administrative

10   hearing on September 19, 2017. AR 75-102. Plaintiff appeared and was represented by an

11   attorney. AR 75. Impartial vocational expert Nina Salla testified. AR 75.

12          On September 28, 2017, ALJ Healey denied Plaintiff’s application. AR 17-26. The

13   Appeals Council denied review on June 27, 2018. AR 1-4. On August 31, 2018, Plaintiff filed a

14   complaint in this Court. Doc. 1.

15          III.    Factual Background

16                  A.      Plaintiff’s Testimony

17                          1.     June 7, 2016

18          Plaintiff (born October 23, 1965) lived in a house with her husband and their pet dog. AR

19   49. On a typical day, she was able to manage her own personal care. AR 49. Depending on her

20   pain level on a particular day, she might be able to perform light housekeeping, do a little laundry
21   or cook. AR 49. She enjoyed reading and television. AR 51. She sometime used a computer but

22   was no longer able to type for very long. AR 52. On the days that her joints were swollen and

23   painful, Plaintiff was less capable of working and needs to lie down and rest. AR 61.

24          Plaintiff last worked in July 2009, when she was laid off from her job. AR 40. She had a

25   driver’s license and continued to drive. AR 52-53. Because her husband worked in a

26   supermarket, he generally shopped for the family. AR 54.
27          Despite other impairments such as high cholesterol, hypertension and cervical

28   radiculopathy, Plaintiff’s daily functioning was most affected by rheumatoid arthritis. AR 40.
                                                       2
 1   Although Plaintiff was taking medications daily and biweekly infusions of Humira, she still

 2   experienced daily arthritis pain with some days worse than others. AR 41-42. Her doctor

 3   encouraged exercise, and Plaintiff was able to walk around two blocks a few times weekly. AR

 4   42.

 5                          2.      September 19, 2017

 6          Plaintiff’s testimony was generally consistent with the first hearing. Her husband helped

 7   with any heavy task or lifting. AR 84.

 8          Plaintiff’s rheumatoid arthritis affected her hands, wrists, knees and ankles on both sides.

 9   AR 79. Her left index finger “lock[ed] up” (trigger finger) but could not be surgically repaired

10   because of her rheumatoid arthritis. AR 80. About three days a week, her joints swelled,

11   particularly her knees, ankles and knuckles. AR 89-91. When her hands were swollen and

12   painful, Plaintiff could only lift three or four pounds and had difficulty manipulating buttons or

13   using a pen or pencil. AR 91-92. Pain also reduced her ability to concentrate. AR 95.

14          Plaintiff was able to sit for 30 to 60 minutes before needing to get up and walk for five

15   minutes or so. AR 87. She could lift about ten pounds. AR 87.

16                  B.      Medical Records

17          Kerry B. Evnin, M.D., a family physician, provided Plaintiff’s primary care records from

18   May 2011 through January 2017. AR 369-419, 558-625, 678-91, 757-65. Dr. Evnin’s records

19   indicate that Plaintiff had a history of hypercholesterolemia, hypertension, mild-to-moderate

20   mitral regurgitation, mild tricuspid regurgitation, grade 1 diastolic dysfunction,
21   hyperalphalipoproteinemia, fatty liver, elevated LFTS, C6-7 radiculopathy, alcohol abuse,

22   metabolic syndrome, impaired fasting glucose and medication noncompliance. However, the

23   doctor’s notes indicated that Plaintiff was currently taking medication as directed. Plaintiff and

24   Dr. Evnin agreed that Plaintiff could do a better job of watching her diet.

25          X-rays taken May 18, 2011, revealed mild osteoarthritis of the knees, slightly worse on

26   the right. AR 369. Foot x-rays taken that day were unremarkable. AR 370. Hand x-rays were
27   unremarkable but for mild radiocarpal joint space narrowing. AR 371.

28   ///
                                                        3
 1           Dr. Evnin referred Plaintiff to Kanwal Khanna, M.D., for treatment of joint pain, joint

 2   stiffness and fatigue. The record includes Dr. Khanna’s treatment notes from June 2011 to June

 3   2017. AR 426-92, 499-537, 544-52, 627-60, 696-714, 721-42, 745-56. The doctor’s notes

 4   illustrate the variable nature of Plaintiff’s disease which caused severe pain and swelling in

 5   various affected joints at various times.

 6           In June 2011, Dr. Khanna noted disproportionate pain in Plaintiff’s left knee and

 7   wondered whether the pain, accompanied by popping and occasional locking, indicated internal

 8   derangement. AR 490-91. Magnetic resonance imaging of Plaintiff’s left knee in July 2011

 9   revealed small joint effusion and a tiny Baker cyst, but no meniscal tear or internal derangement.

10   AR 427.

11           In July 2011, Plaintiff had developed painful right third digit dactylitis. AR 487. She had

12   chronic pain and swelling in her other joints. AR 487. Dr. Khanna discontinued Tramadol3 and

13   prescribed Vicodin4 for Plaintiff’s pain. AR 488. In September 2011, Plaintiff had increased pain

14   in her neck and left ankle, and no improvement in other affected joints. AR 485. In November

15   2011, Plaintiff had decreased motion, synovitis, dactylitis and pain in various joints of her hands

16   and fingers. AR 481. In May 2012, Plaintiff experienced a severe episode of pain and swelling

17   in her left elbow for two days. AR 473. In May and October 2012, Dr. Khanna noted that

18   Plaintiff had one-half to one-hour morning stiffness and daily pain. AR 467, 470. Plaintiff was

19   limiting her activity to avoid provoking symptoms. AR 467, 470. Dr. Khanna noted that Plaintiff

20   did not appear able to work full time, even in a sedentary job. AR 467, 470. In December 2012,
21   the doctor noted increasing pain, particularly in the right hand, right wrist and right elbow, but

22   also in elbows, shoulders, hips, knees, ankles and feet. AR 463. He also suspected right carpal

23   tunnel syndrome. AR 463.

24           In February 2013, Dr. Khanna noted triggering of Plaintiff’s second digits bilaterally. AR

25   460. In April 2013, Plaintiff had pain in her second through fifth MCP joints as well as hands,

26
     3
       Tramadol is an opiate drug prescribed to relieve moderate to moderately severe pain.
27   www.medlineplus/druginfo/meds/a695011.html (accessed November 6, 2019).
     4
       Vicodin is a combination drug including hydrocodone (opiate) and acetaminophen (non-opiate) pain relievers.
28   www.medlineplus/druginfo/meds/a601006.html (accessed November 6, 2019).
                                                              4
 1   wrists, elbows, knees, ankles and feet. AR 505. Plaintiff was getting minimal exercise by

 2   walking. AR 505. In June 2013, Plaintiff’s knees and ankles were painful and stiff. AR 502. In

 3   September 2013, Dr. Khanna began considering whether to change Plaintiff’s medication since

 4   the Humira did not give Plaintiff a full two weeks of relief. AR 522. The doctor discussed

 5   alternative medications and their side effects with Plaintiff and advised her to consider whether

 6   she wanted to change to another biologic. AR 522. In November 2013, Plaintiff was

 7   symptomatic in her hands, wrists, elbows, knees, ankles and feet. AR 519-20. She had increased

 8   pain in her left hand and decreased grip strength. AR 520. Current medications were not

 9   controlling Plaintiff’s pain. AR 520.

10           In January 2014, Plaintiff continued to exhibit disease activity with pain in her hands,

11   wrist, elbows, shoulders, knees, ankles and feet and occasional triggering of several digits. AR

12   517-18. Because Plaintiff did not want to change Humira5 for another biologic, Dr. Khanna

13   increased the dosage of Azulfidine. AR 518. The doctor also prescribed zolpidem (Ambien) for

14   insomnia. AR 518. In March 2014, Plaintiff reported mild to moderate joint pain and occasional

15   triggering of her left hand second digit. AR 514. Dr. Khanna opined that the triggering was not

16   yet serious enough to require an injection, but that increased triggering would require an injection

17   to prevent a permanent flexion deformity. AR 515. Plaintiff was trying to walk regularly but

18   walking occasionally caused ankle pain. AR 514. Dr. Khanna explained appropriate and

19   inappropriate limits and regimens for exercise and suggested that soft ankle supports could

20   decrease Plaintiff’s ankle pain. AR 515.
21           In May 2014, Plaintiff was tolerating Humira in combination with leflunomide and

22   sulfasalazine, and elected not to make therapeutic changes. AR 545. Plaintiff’s husband told Dr.

23   Khanna that Plaintiff was not sleeping well and sometimes seemed more forgetful than usual. AR

24   545. Plaintiff reported that she did not find Ambien helpful and did not take it regularly. AR

25   545. She had difficulty staying asleep but did not think her pain was the problem. AR 546. Dr.

26
27   5
      Humira (Adalimumab) injection is used alone or with other medications to relieve the symptoms of certain
     autoimmune disorders including rheumatoid arthritis. www.medlineplus.gov/druginfo/meds/a603010.html (accessed
28   October 30, 2019).
                                                            5
 1    Khanna prescribed a trial of off-label Elavil6 to be taken at bedtime. AR 546. In December 2014,

 2    Plaintiff’s trigger finger had begun to return after injected medication had alleviated it. AR 645,

 3    647. Thinking that her dog’s leash might be injuring Plaintiff’s finger, Dr. Khanna suggested an

 4    accommodation using a vascular [clip?]. AR 647. The doctor encouraged walking and stretching

 5    to promote healthy muscle tone and range of motion. AR 647.

 6            In January 2015, Plaintiff accidentally injured her neck and shoulder while trying to

 7    control her dog. AR 566. She could lift her arm only with severe pain. AR 566. X-rays revealed

 8    no fracture or dislocation of Plaintiff’s shoulder or neck. AR 564-65. In December 2015, Dr.

 9    Evnin expressed concern about Plaintiff’s obesity, noting that Plaintiff was only walking about

10    twenty minutes every other day and was not watching her diet carefully. AR 558. Dr. Evnin

11    advised Plaintiff to stop drinking any alcohol, walk 45 to 60 minutes daily and reduce stress. AR

12    561.

13            In August 2015, Plaintiff was experiencing pain and swelling of the right thumb

14    metacarpal joint. AR 638. Plaintiff thought she was doing fairly well and because she was

15    struggling with the large number of medications prescribed for her, had not yet tried Rayos.7 In

16    October 2015, Plaintiff was experiencing severe pain and triggering of her left second digit. AR

17    636.

18            In January 2016, Dr. Khanna noted that Plaintiff was still experiencing inflammation but

19    that her medication was sufficient to prevent progressive deformities. AR 635. Her fatigue

20    appeared to be manifestation of her autoimmune disease. R 635. In March 2016, Dr. Khanna
21    noted that Plaintiff took pain medications sparingly and showed no signs of narcotic impairment.

22    AR 627. Her knees were more painful than other joints, including hands, wrists, elbows,

23    shoulders, ankles and feet. AR 628. Activity increased Plaintiff’s pain. AR 628. Dr. Khanna

24    attributed Plaintiff’s chronic insomnia to pain. AR 628.

25   ///

26
      6
        Elavil (amitriptyline) is an antidepressant. www.medlineplus/druginfo/meds/a682388.html (accessed November 6,
27    2019).
      7
        Rayos is delayed-release prednisone used to treat certain types of arthritis. www.rayosrx.com/patients/faqs;
28    www.medlineplus.gov/druginfo/meds/a601102.html (accessed October 30, 2019).
                                                              6
 1           In August 2016, Plaintiff was doing well despite daily pain. AR 701. Dr. Khanna

 2   encouraged Plaintiff to become more physically active. AR 701. In October 2016, Dr. Khanna

 3   noted that Plaintiff’s pain was fairly mild but indicated that additional walking would improve her

 4   condition. AR 698. He gave Plaintiff samples of Rayos to reduce her pain on the days just before

 5   her biweekly Humira injection. AR 698.

 6           At her December 2016 appointment with Dr. Khanna, Plaintiff reported that adding Rayos

 7   to her medications had been helpful. AR 693. She was doing well despite pain and stiffness in

 8   her hands, wrists, elbows, shoulders, knees, ankles and feet. AR 693. Triggering of her fingers

 9   had stabilized. AR 693. Dr. Khanna’s examination revealed no tenderness or swelling. AR 694.

10   Dr. Khanna wrote:

11                    Today was a good day for her. We assessed her pain with a visual
                      analog scale. I calculated a CDAI score. She denies score is 10.
12                    That is a borderline low level of disease rheumatoid arthritis activity
                      [sic]. I think some days are a little worse. She is pleased with the
13                    current regimen. I discussed the fact that I think she could be a little
                      more active. I think the reason she has controlled pain now is that
14                    she is totally sedentary. She does no physical activity. I think she is
                      totally disabled now as she has to limit her activity in order not to
15                    provoke symptoms. Her body mass index is a little higher than it
                      should be. Hopefully with more exercise and maybe a low-carb/low
16                    sugar diet she can improve on her body mass index. I did a functional
                      status assessment. She does not work outside the home so that no
17                    vocational issues [sic]. I think she is able to do all vocational and
                      self-care activities. I would put her functionally in class II. She can
18                    do these normal activities despite some joint limitations. We
                      discussed her glucocorticoid management. She is on an average dose
19                    of steroids which is very low. I discussed her disease prognosis. Her
                      disease prognosis is fair to poor. She has multiple joint involvement
20                    with aggressive disease requiring biologic therapy even though she
                      doesn’t have major organ complications . . . . . I told her if she doesn’t
21                    feel like going for long walks she should at least do range of motion
                      and stretching.
22
                      AR 695.8
23
             At Plaintiff’s 2017 appointments Dr. Khanna continued to encourage Plaintiff to walk.
24
     AR 723, 726, 730. In February 2017, Dr. Khanna noted that Plaintiff’s trigger finger had not
25
     recurred. AR 730.
26
     8
       The Rheumatoid Arthritis Clinical Disease Activity Index (CDAI) assesses tender and swollen joints to determine
27   the level of disease activity. www.merckmanuals.com/medical-calculators/RheumatoidArthritisCDAI.html
     (accessed November 5, 2019). A score greater than 2.8 and less than or equal to ten indicates low disease activity.
28   Id. A score greater than ten and less than or equal to 22 indicates moderate disease activity. Id.
                                                                7
 1            Plaintiff saw Dr. Evnin in January 2017 after not having an appointment for over a year.

 2   AR 757. Plaintiff’s rheumatoid arthritis then affected primarily her knees and hands. AR 757.

 3   Plaintiff was not compliant with her prescriptions for amlodiprine/benazepril and atorvastatin, did

 4   not exercise regularly and continued to consume alcoholic beverages. AR 757.

 5            On September 8, 2017, Plaintiff’s prescription medications included: Humira,

 6   Leflunomide,9 Sulfasalazine,10 Norco,11 Lotrel,12 Lipitor,13 and Rayos. AR 361.

 7            IV.      Standard of Review

 8            Pursuant to 42 U.S.C. §405(g), this court has the authority to review a decision by the

 9   Commissioner denying a claimant disability benefits. “This court may set aside the

10   Commissioner’s denial of disability insurance benefits when the ALJ’s findings are based on

11   legal error or are not supported by substantial evidence in the record as a whole.” Tackett v.

12   Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999) (citations omitted). Substantial evidence is evidence

13   within the record that could lead a reasonable mind to accept a conclusion regarding disability

14   status. See Richardson v. Perales, 402 U.S. 389, 401 (1971). It is more than a scintilla, but less

15   than a preponderance. See Saelee v. Chater, 94 F.3d 520, 522 (9th Cir. 1996) (internal citation

16   omitted). When performing this analysis, the court must “consider the entire record as a whole

17   and may not affirm simply by isolating a specific quantum of supporting evidence.” Robbins v.

18   Social Security Admin., 466 F.3d 880, 882 (9th Cir. 2006) (citations and internal quotation marks

19   omitted).

20            If the evidence reasonably could support two conclusions, the court “may not substitute its
21   judgment for that of the Commissioner” and must affirm the decision. Jamerson v. Chater, 112

22
     9
23     Leflunomide is used alone or with other medications to treat rheumatoid arthritis, a condition in which the body
     attacks its own joint, causing swelling, pain and loss of function.
24   www.medlineplus.gov/druginfo/meds/a600032.html (accessed October 30, 2019).
     10
        Sulfasalazine is used as a delayed-release anti-inflammatory drug used to reduce inflammation in rheumatoid
     arthritis. www.medlineplus.gov/druginfo/meds/a682204.html (accessed October 30, 2019).
25   11
        Norco (acetaminophen and hydrocodone is prescribed to relieve moderate to severe pain.
     www.medlineplus.gov/druginfo/meds/a601006.html (accessed October 30, 2019).
26   12
        Lotrel (Amlodipine and Benazepril) is used to treat high blood pressure.
     www.medlineplus.gov/druginfo/meds/a601018.html (accessed October 30, 2019).
27   13
        Lipitor (Atorvastatin) decreases the amount of fatty substances such as low-density lipoprotein (LDL) cholesterol
     and triglycerides in the blood and increases the amount of high-density lipoprotein (HDL) cholesterol in the blood.
28   www.medlineplus.gov/druginfo/meds/a600045.html (accessed October 30, 2019).
                                                                8
 1   F.3d 1064, 1066 (9th Cir. 1997) (citation omitted). “[T]he court will not reverse an ALJ’s

 2   decision for harmless error, which exists when it is clear from the record that the ALJ’s error was

 3   inconsequential to the ultimate nondisability determination.” Tommasetti v. Astrue, 533 F.3d

 4   1035, 1038 (9th Cir. 2008) (citations and internal quotation marks omitted).

 5          V.      The Disability Standard

 6                  To qualify for benefits under the Social Security Act, a plaintiff must
                    establish that he or she is unable to engage in substantial gainful
 7                  activity due to a medically determinable physical or mental
                    impairment that has lasted or can be expected to last for a continuous
 8                  period of not less than twelve months. 42 U.S.C. § 1382c(a)(3)(A).
                    An individual shall be considered to have a disability only if . . . his
 9                  physical or mental impairment or impairments are of such severity
                    that he is not only unable to do his previous work, but cannot,
10                  considering his age, education, and work experience, engage in any
                    other kind of substantial gainful work which exists in the national
11                  economy, regardless of whether such work exists in the immediate
                    area in which he lives, or whether a specific job vacancy exists for
12                  him, or whether he would be hired if he applied for work.
13                  42 U.S.C. §1382c(a)(3)(B).

14          To achieve uniformity in the decision-making process, the Commissioner has established

15   a sequential five-step process for evaluating a claimant’s alleged disability. 20 C.F.R. §§

16   416.920(a)-(f). The ALJ proceeds through the steps and stops upon reaching a dispositive finding

17   that the claimant is or is not disabled. 20 C.F.R. §§ 416.927, 416.929.

18          Specifically, the ALJ is required to determine: (1) whether a claimant engaged in

19   substantial gainful activity during the period of alleged disability, (2) whether the claimant had

20   medically determinable “severe impairments,” (3) whether these impairments meet or are
21   medically equivalent to one of the listed impairments set forth in 20 C.F.R. § 404, Subpart P,

22   Appendix 1, (4) whether the claimant retained the residual functional capacity (“RFC”) to

23   perform his past relevant work, and (5) whether the claimant had the ability to perform other jobs

24   existing in significant numbers at the national and regional level. 20 C.F.R. § 416.920(a)-(f).

25          VI.     Summary of the ALJ’s Decision

26          Administrative Law Judge Heely found that Plaintiff had not engaged in substantial
27   gainful activity from the alleged onset date of October 15, 2010, through her date last insured of

28   December 31, 2014. AR 19. Her severe impairments were inflammatory arthritis and obesity.
                                                 9
 1   AR 19. None of the severe impairments met or medically equaled one of the listed impairments in

 2   20 C.F.R. Part 404, Subpart P, Appendix 1 (20 C.F.R. §§ 404.1520(d); 404.1525; 404.1526). AR

 3   19.

 4          The ALJ concluded that Plaintiff had the residual functional capacity to perform light

 5   work as defined in 20 C.F.R. § 404.1567(b) and 416.967(c), except that she could never climb

 6   ladders, ropes or scaffolds; occasionally climb ramps or stairs; occasionally balance, stoop, kneel

 7   and crouch; never crawl; never work around hazards such as moving dangerous machinery or

 8   unprotected heights; and, occasionally reach overhead bilaterally and engage in bilateral handling

 9   or fingering activities. AR 20.

10          Plaintiff was not able to perform any past relevant work. AR 24. Under the Medical-

11   Vocational Rules, Plaintiff was not disabled whether or not she had transferable job skills. AR

12   25. In the alternative, she was able to perform other jobs that existed in significant number in the

13   national economy. AR 25. Accordingly, the ALJ found that Plaintiff was not disabled from

14   October 15, 2010 through December 31, 2014. AR 26.

15          VII.    Analysis of Expert Medical Opinion

16          Plaintiff contends that the ALJ erred in disregarding the opinion of Dr. Khanna, a treating

17   physician. The Commissioner responds that the ALJ appropriately gave Dr. Khanna’s opinion

18   little weight since it was inconsistent with the doctor’s records of Plaintiff’s treatment.

19                  A.      Medical Opinions

20                          1.      Agency Physicians
21          Performing the initial review of Plaintiff application on May 28, 2014, Lydia Kiger, M.D.,

22   noted that Plaintiff was diagnosed with seronegative rheumatoid arthritis which had been treated

23   with three immunomodulatory medications and a recent dose of prednisone. AR 106. Despite

24   recent disease activity, Plaintiff remained functional. AR 106. Dr. Kiger opined that Plaintiff had

25   the residual functional capacity to perform light work with postural and manipulative restrictions.

26   AR 106. Specifically, Plaintiff could lift and carry 20 pounds occasionally and ten pounds
27   frequently, and sit, stand or walk six hours in an eight-hour workday. AR 108. Plaintiff had

28   unlimited ability to balance but could only occasionally stoop, kneel, crouch, crawl or climb
                                                      10
 1   ramps, stairs, ladders, ropes or scaffolds. AR 108. Bilaterally, she had unlimited ability to feel

 2   but limited ability to handle, finger or reach overhead. AR 108-09. Accordingly, the agency

 3   determined that Plaintiff was not disabled. AR 111.

 4          When performing the reconsideration review on October 9, 2014, Roger Fast, M.D.,

 5   agreed with the initial evaluation and determination of residual functional capacity. AR 117-119.

 6                          2.     Dr. Khanna

 7          On June 27, 2016, Dr. Khanna completed a Physical Medical Source Statement submitted

 8   by Plaintiff’s attorney. AR 666-68. Plaintiff’s diagnosis was rheumatoid arthritis, which caused

 9   pain and fatigue. AR 66. Her prognosis was fair. AR 666. Plaintiff could never lift more than

10   ten pounds and could rarely lift less than ten pounds. AR 667. Plaintiff could walk for one to

11   two blocks, sit for an hour at a time, and stand for twenty minutes at a time. AR 666. She could

12   stand or walk less than two hours and sit about four hours in an eight-hour work day. AR 666.

13   Plaintiff needed to be able to change positions at will and walk about five minutes every half

14   hour. AR 666-67. She did not need to raise her legs while sitting or use an assistive device while

15   walking. AR 667.

16          Plaintiff could occasionally stoop; rarely twist, crouch or climb stairs; and, never climb

17   ladders. AR 667. She had significant limitations of handling or fingering, and could not perform

18   any manipulative function more than 5 percent of the workday. AR 667. She would be off task

19   25 percent or more of a typical workday and was incapable of even low stress work. AR 667.

20   Plaintiff was likely to be absent from work four days monthly. AR 558. Plaintiff was likely to
21   need an unscheduled one-to-two hour break daily to sit quietly. AR 668.

22                          3.     Consultative Examination: Dr. Sharma

23          On June 29, 2016, internist Satish K. Sharma, M.D., conducted a consultative examination

24   of Plaintiff. AR 674-76. Plaintiff’s blood pressure was high (160/90), and Dr. Sharma advised

25   Plaintiff to seek treatment from her personal physician. AR 675. Dr. Sharma observed:

26                  She has swelling of the metacarpophalangeal and proximal
                    interphalangeal joints in the fingers of both hands. She has
27                  tenderness to palpation of finger joints, She has tenderness to
                    palpation in the dorsum of both the wrists. She has mild pain on
28                  dorsiflexion of the right wrist at 30 degrees and palmar flexion at 40
                                                        11
 1                  degrees. She has pain on full dorsiflexion of the left wrist. She has
                    tenderness to palpation over the superolateral aspect of both the
 2                  shoulders. She has pain on full abduction of the right shoulder, She
                    has tenderness to palpation in the prepatellar region in both the knees.
 3                  She has pain on flexion of the right knee at 100 degrees and left at
                    135 degrees. She has pain on dorsiflexion of the right ankle at 10
 4                  degrees and plantar flexion at 20 degrees.

 5                  AR 675.

 6          Plaintiff had no tenderness to palpation and full range of motion of the cervical, thoracic

 7   and lumbar spine. AR 675. Straight leg raising was negative bilaterally. AR 675. No muscle

 8   spasms were noted. AR 675. Plaintiff displayed normal motor strength, muscle bulk and tone,

 9   and hand grip strength. AR 676. Plaintiff walked with a limp on the lower right extremity. AR

10   676. She was unable to do toe walking and heel walking. AR 676.

11          Dr. Sharma opined that Plaintiff could lift 20 pounds occasionally and 10 pounds

12   frequently, and walk or stand six hours in an eight-hour workday. She had no limitations of

13   sitting, speech, hearing or seeing. Plaintiff had bilateral fingering limitations because of joint

14   swelling and tenderness of the finger joints. AR 676.

15                          4.      Unidentified Medical Source Statement

16          The record includes a Medical Source Statement of Ability to Do Work-Related Activities

17   (Physical) at AR 671-73. Although the source of the statement is not identified, the statement is

18   consistent with and adjacent to Dr. Sharma’s narrative statement.

19                  B.      Determining Residual Functional Capacity

20          “Residual functional capacity is an assessment of an individual’s ability to do sustained

21   work-related physical and mental activities in a work setting on a regular and continuing basis.”

22   SSR 96-8p. The residual functional capacity assessment considers only functional limitations and

23   restrictions which result from an individual’s medically determinable impairment or combination

24   of impairments. SSR 96-8p.

25          A determination of residual functional capacity is not a medical opinion, but a legal

26   decision that is expressly reserved for the Commissioner. See 20 C.F.R. §§ 404.1527(d)(2) (RFC

27   is not a medical opinion), 404.1546(c) (identifying the ALJ as responsible for determining RFC).

28   “[I]t is the responsibility of the ALJ, not the claimant’s physician, to determine residual
                                                        12
 1    functional capacity.” Vertigan v. Halter, 260 F.3d 1044, 1049 (9th Cir. 2001). In doing so the

 2    ALJ must determine credibility, resolve conflicts in medical testimony and resolve evidentiary

 3    ambiguities. Andrews v. Shalala, 53 F.3d 1035, 1039-40 (9th Cir. 1995).

 4           “In determining a claimant's RFC, an ALJ must consider all relevant evidence in the

 5    record such as medical records, lay evidence and the effects of symptoms, including pain, that are

 6    reasonably attributed to a medically determinable impairment.” Robbins, 466 F.3d at 883. See

 7    also 20 C.F.R. § 404.1545(a)(3) (residual functional capacity determined based on all relevant

 8    medical and other evidence). “The ALJ can meet this burden by setting out a detailed and

 9    thorough summary of the facts and conflicting evidence, stating his interpretation thereof, and

10    making findings.” Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989) (quoting Cotton v.

11    Bowen, 799 F.2d 1403, 1408 (9th Cir. 1986)).

12           The opinions of treating physicians, examining physicians, and non-examining physicians

13    are entitled to varying weight in residual functional capacity determinations. Lester v. Chater, 81

14    F.3d 821, 830 (9th Cir. 1995). Ordinarily, more weight is given to the opinion of a treating

15    professional, who has a greater opportunity to know and observe the patient as an individual. Id.;

16    Smolen, 80 F.3d at 1285. The opinion of an examining physician is, in turn, entitled to greater

17    weight than the opinion of a non-examining physician. Pitzer v. Sullivan, 908 F.2d 502, 506 (9th

18    Cir. 1990). An ALJ may reject an uncontradicted opinion of a treating or examining medical

19    professional only for “clear and convincing” reasons. Lester, 81 F.3d at 831. In contrast, a

20    contradicted opinion of a treating professional may be rejected for “specific and legitimate”
21    reasons. Id. at 830. However, the opinions of a treating or examining physician are “not

22    necessarily conclusive as to either the physical condition or the ultimate issue of disability.”

23    Morgan v. Comm'r of Soc. Sec. Admin., 169 F.3d 595, 600 (9th Cir. 1999).

24                   C.      The ALJ Properly Analyzed Evidence in the Record as a Whole

25            “[A]n ALJ is responsible for determining credibility and resolving conflicts in medical

26    testimony.” Magallanes, 881 F.2d at 750. An ALJ may choose to give more weight to opinions
27    that are more consistent with the evidence in the record. 20 C.F.R. §§ 404.1527(c)(4),

28   ///
                                                         13
 1   416.927(c)(4) (“the more consistent an opinion is with the record as a whole, the more weight we

 2   will give to that opinion”).

 3            The ALJ gave great weight to the opinions of the agency physicians, Drs. Kiger and Fast,

 4   which the judge found to set forth detailed explanations of the evidence reviewed and the

 5   evidentiary bases for the opinions. AR 22. The ALJ noted, however, that evidence introduced at

 6   the hearing level established greater limitations in postural and environmental restrictions,

 7   accounting for the modification of the agency physicians’ opinions in the ALJ’s determination of

 8   Plaintiff’s residual functional capacity. AR 22.

 9            The opinion of a non-examining physician may constitute substantial evidence when it is

10   “consistent with independent clinical findings or other evidence in the record.” Thomas, 278 F.3d

11   at 957. Such independent reasons may include laboratory test results or contrary reports from

12   examining physicians and Plaintiff's testimony when it conflicts with the treating physician's

13   opinion. Lester, 81 F.3d at 831 (citing Magallanes, 881 F.2d at 755).

14            The ALJ gave partial weight to Dr. Sharma’s consultative opinion. AR 23. The AJJ

15   noted that the opinion reflected Dr. Sharma’s examination of Plaintiff and set forth a detailed

16   discussion of the evidentiary findings on which the doctor’s opinion relied. AR 23. The ALJ

17   wrote:

18                   [E]vidence introduced at the hearing level is inconsistent with the
                     opinion concerning the claimant’s ability to walk at one time and
19                   establishes that the claimant has greater limitations in functioning in
                     postural and environmental activities as outlined in the residual
20                   functional capacity assessment above. The evidence reveals the
                     claimant has been diagnosed and treated for arthritis and obesity
21                   during this time. She complained of persistent pain and her
                     examinations revealed mild to moderate tenderness and pain upon
22                   examination. Imaging studies revealed arthritic changes in the
                     bilateral hands and knees. Otherwise the opinion is consistent with
23                   imaging studies, diagnostic findings, objective findings treatment
                     history, statements of the claimant that medications improved her
24                   symptoms , and evidence of her activities.
25                   AR 23.
26            The ALJ gave little weight to Dr. Khanna’s medical source statement. AR 23-24. He
27   explained:

28   ///
                                                        14
 1                  While based on a treatment relationship, the opinions are overall
                    inconsistent with the claimant’s treatment history and noted findings
 2                  on examinations throughout the relevant period of time. While the
                    record reveals the claimant underwent regular care, her objective
 3                  findings were noted to be overall unremarkable and/or normal
                    throughout. The level of care she required was essentially unchanged
 4                  during this time. She frequently reported doing well and that the
                    medications were helping manage her symptoms. She reported
 5                  walking regularly, alone and at times with her dog. In fact, during a
                    visit in 2012 the claimant was noted to have marked improvement in
 6                  her symptoms since she started treatment. Additionally, the opinion
                    is inconsistent with evidence of claimant’s activities including her
 7                  ability to attend to personal care and hygiene, manage her
                    appointments and medications, care for her dog, perform light
 8                  housekeeping chores, drive, shop, and prepare meals. Finally, the
                    opinion includes little discussion of findings that were reviewed or
 9                  relied upon.

10                  AR 24 (citations to record omitted).

11          “[A]n ALJ is responsible for determining credibility and resolving conflicts in medical

12   testimony.” Magallanes, 881 F.2d at 750. He properly determines the weight to be given each

13   medical opinion by considering the evidence in the record as the ALJ did here. 20 C.F.R. §

14   404.1527(c)(4) (“the more consistent an opinion is with the record as a whole, the more weight

15   we will give to that opinion”). The record must include objective evidence to support the medical

16   opinion of the claimant’s residual functional capacity. Meanel v. Apfel, 172 F.3d 1111, 1113-14

17   (9th Cir. 1999). Inconsistencies with the overall record or with a physician’s own notes are a valid

18   basis to reject a medical opinion. Molina v. Astrue, 674 F.3d 1104, 1111-1112 (9th Cir. 2012)

19   (recognizing that a conflict with treatment notes is a germane reason to reject a treating

20   physician's assistant's opinion); Connett v. Barnhart, 340 F.3d 871, 875 (9th Cir. 2003) (rejecting

21   physician’s opinion when treatment notes provide no basis for the opined functional restrictions);

22   Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008) (incongruity between questionnaire

23   responses and the Plaintiff’s medical records is a specific and legitimate reason for rejecting an

24   opinion); Valentine v. Comm'r of Soc. Sec. Admin., 574 F.3d 685, 692-693 (9th Cir. 2009)

25   (holding that a conflict with treatment notes is a specific and legitimate reason to reject a treating

26   physician's opinion).

27   ///

28   ///
                                                        15
 1             The Court is not required to accept Plaintiff’s characterization of her treatment records.

 2   The ALJ fully supported his evaluation of the medical opinions and the limited weight he

 3   accorded Dr. Khanna’s opinion with other evidence of record.

 4             Even if this Court were to accept that the record could support Plaintiff’s opinion, the

 5   record amply supports the ALJ’s interpretation as well. When the evidence could arguably

 6   support two interpretations, the Court may not substitute its judgment for that of the

 7   Commissioner. Jamerson, 112 F.3d at 1066.

 8             VIII. Conclusion and Order

 9             Based on the foregoing, the Court finds that the ALJ’s decision that Plaintiff is not

10   disabled is supported by substantial evidence in the record as a whole and is based on proper legal

11   standards. Accordingly, this Court DENIES Plaintiff’s appeal from the administrative decision of

12   the Commissioner of Social Security. The Clerk of Court is directed to enter judgment in favor of

13   Defendant Andrew Saul, Commissioner of Social Security, and against Plaintiff Kimberly Andrea

14   Muller.

15
     IT IS SO ORDERED.
16

17
        Dated:       November 12, 2019                                /s/ Gary S. Austin
                                                        UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                         16
